Citation Nr: 1609903	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for hypertension and if so whether the reopened claim should be granted.
 
2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 (PTSD) and November 2008 (hypertension) rating decisions by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  An April 2012 rating decision increased the PTSD rating from 30 to 50 percent effective February 20, 2008, the date of claim.

In his March 2009 substantive appeal, the Veteran requested a Board hearing by live videoconference.  Such hearing was scheduled for August 2012; however, he failed to report for health reasons.  In a letter received in October 2012, the Veteran requested that the videoconference hearing be rescheduled.  In May 2013, the Board remanded the case to schedule the requested hearing.  A videoconference hearing was scheduled for April 2014; however, in March 2014, the Veteran withdrew his hearing request.

By the decision below, the previously denied claim for service connection for hypertension is reopened and REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a decision of April 2002, the RO denied the claim of service connection for hypertension on the basis that it did not manifest within one year after service and was not related to service or a service-connected disability; the Veteran was notified of the decision and of his appellate rights but he did not appeal and no new and material evidence was received within the appeal period.

2.  In a decision of September 2005, the RO denied the denied the application to reopen the claim of service connection for hypertension for lack of new and material evidence; the Veteran was notified of the decision and of his appellate rights but he did not appeal and no new and material evidence was received within the appeal period.

3.  The additional evidence since the RO's decision in September 2005 is not redundant or cumulative of evidence previously considered and relates to an unestablished fact necessary to substantiate the claim.

4.  PTSD has been productive of occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The April 2002 and September 2005 RO decisions, which denied the Veteran's claim of service connection for hypertension, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an initial 70 rating percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The appeal regarding the increased rating for PTSD arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Significantly, the Veteran reported that he has been in receipt of disability benefits from the Social Security Administration (SSA) since 1996, due solely to his heart disability.  As the Veteran's heart disability is not pertinent to the severity of his PTSD, the outstanding SSA records are not necessary to decide the issue of entitlement to an increased rating for PTSD.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

The Veteran was provided VA medical examinations in August 2008, June 2010, April 2011, and February 2012.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In a decision of April 2002, the RO denied the claim of service connection for hypertension on the basis that it did not manifest within one year after service and was not related to service or a service-connected disability.  Because the decision was not appealed, and because new and material evidence was not received within a year of the decision, the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

In a decision of September 2005, the RO denied the application to reopen the claim of service connection for hypertension for lack of new and material evidence.  Because the decision was not appealed, and because new and material evidence was not received within a year of the decision, the decision is final.  See id.

The evidence of record at the time of the September 2005 rating decision included the Veteran's service treatment records and post-service treatment records.

The evidence added to the record since the last, final denial includes rating decisions that granted service connection for coronary artery disease and PTSD.  The Veteran contends that his service-connected coronary artery disease or PTSD caused his current hypertension.

The Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and it relates to a previously unestablished element of entitlement to service connection for hypertension, namely a nexus between the current hypertension and a service-connected disability.  Accordingly, reopening of the claim is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.

PTSD

The Veteran seeks an initial rating in excess of 50 percent for PTSD.

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2015).

Under Diagnostic Code 9411, the criteria for the current 50 percent rating include occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The next higher rating, a 70 percent, is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The global assessment of functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  
Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

VA changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  As the Veteran's claim was initially certified to the Board prior to that date, the DSM-5 does not control.  

The Veteran filed a claim for service connection for PTSD in February 2008.

During an August 2008 VA examination, he reported sadness, decreased energy and motivation, exaggerated startle response, irritability with occasional outbursts of anger, hypervigilance, difficulty sleeping and nightmares, discomfort in large groups of people, and decreased interest in social activities, but that he maintains some social activities such as going to dinner with family and friends, maintaining contact with his relatives, and occasionally fishing.  He reportedly stopped working in 1996 due to a seizure disorder.  Mental status examination was normal but for sad mood and anxiety.  The examiner opined that symptoms of arousal were intense and symptoms of avoidance and depression were mild.  A GAF score of 44 was assigned.

During a June 2010 VA examination, the Veteran reported a continuation of symptoms reported on the last examination with increased sleep disturbance, isolative behavior, irritability, and depression.  He explained that he only sleeps every other night and that he is increasingly uncomfortable in crowded places such as clubs and movie theaters.  As to irritability, he reported temporary instances of impaired judgment, noting that since the last VA examination he was arrested after a physical altercation with a gas station attendant.  He also reported that feelings of sadness, but noted that they did not last the entire day.  As to relationships, he reported that he continues to have a good relationship with his family, but noted that he keeps them at arm's length, and that he has difficulty letting people outside his family get close.  As to interests, the Veteran reported that he is very involved in several hobbies:  flying remote controlled helicopters four to five times per week, working on a hotrod, and fishing for several hours per week.  The examiner reported mild social impairment with brief periods of significantly impaired judgement.  A GAF score of 44 was assigned.

During an April 2011 VA examination, the Veteran reported a continuation of symptoms reported on the last examination with increased isolative behavior and irritability.  He explained that he isolates to avoid triggering anger and that he used to socialize more.  As to relationships, he reported decreased communication with friends because he moved to a different state.  He noted that he still enjoys fishing, working on cars, and collecting things, but stopped flying remote control helicopters.  He reported that he overcomes occasional feelings of depression with hobbies and other coping mechanisms.  He also reported increased sleep since the last VA examination; noting that he sleeps seven hours per night.  Mental status examination was normal but for euthymic mood.  A GAF score of 45 was assigned.

A November 2011 VA treatment note shows that the Veteran reported continued irritability, noting that he engaged in three verbal and physical altercations in the last year, which took place while riding public transportation.  The Veteran also reported that he finds himself crying at anything where people get hurt, and avoids watching the news and movies with violence in them as a result.  Mental status examination was normal but for depressed mood.

During a February 2012 VA examination, the Veteran reported a continuation of symptoms reported on the last examination.  The examiner opined that since 2008, the Veteran's symptoms have worsened in the sense that he has become more avoidant, more isolative, and his overall social functioning has deteriorated.  The examiner concluded that PTSD resulted in occupational and social impairment with reduced reliability and productivity.  His GAF score was 50.

During the pendency of the appeal, the Veteran's psychiatric disorder has been characterized by depressed mood with disturbances in mood; anxiety, suspiciousness, and hypervigilance; chronic sleep impairment; episodes of impaired judgment; and difficulty in establishing and maintaining relationships.  The Board finds that these symptoms result, at worst, in occupational and social impairment with deficiencies in most areas.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by the current 70 percent rating, but no higher.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board finds that the next higher rating, 100 percent, is not warranted at any time during the pendency of the appeal.  A 100 percent rating requires total occupational and social impairment, which has not been shown by the evidence of record.  

The Veteran's GAF scores reflect serious symptoms or any serious impairment in social or occupational functioning.  However, the evidence consistently shows that the Veteran is able to function independently and that he combats episodic depression and disturbances in mood with coping mechanisms such as his hobbies.  While the Veteran's symptoms interfere with his social functioning, they are not so severe as to render him unable to establish and maintain relationships.  This is evidenced by the fact that he has maintained good relationships with family and friends, even though he keeps them at arm's length.  Moreover, even though he moved to a different state, and sees his friends less frequently, he reports that he still enjoys spending time with them when possible.  Thus, total social impairment due to his PTSD has not been shown.

With regard to his occupational impairment, during his June 2010 VA examination, he reported that he was disabled due to his coronary artery disease, and denied that his PTSD symptoms interfered significantly with his work when he was still working.  The Veteran had previously worked in construction and described it as a "loner job" where he had good relationships with his coworkers and frequently worked by himself in small teams.  Thus, total occupational impairment due to his PTSD has not been shown.  
Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that PTSD is productive of no more than occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given regarding whether the schedular rating is inadequate for the service-connected PTSD, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for the disability.  The Veteran's service-connected PTSD is manifested by signs and symptoms such as depressed mood with disturbances in mood; anxiety, suspiciousness, and hypervigilance; chronic sleep impairment; episodes of impaired judgment; and difficulty in establishing and maintaining.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 9411.  In short, there is nothing exceptional or unusual about the Veteran's PTSD.  

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the service-connected disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

The claim of entitlement to service connection for hypertension is reopened; to this limited extent, the appeal of this issue is granted.

A 70 percent rating, but no higher, for PTSD is granted.


REMAND

As the Board has reopened the previously denied claim upon a finding that new and material evidence has been received, the Board must remand the claim so that the RO may adjudicate the merits of the service connection claim in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Veteran seeks service connection for hypertension, which he relates to service or a service-connected disability, namely coronary artery disease or PTSD.

The evidence shows that the Veteran has hypertension and an August 2010 VA examination report addressed the possible relationship between his hypertension and his service-connected PTSD.  However, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents such as Agent Orange.

Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran reports that he has been in receipt of disability benefits from SSA since 1996 due solely to a heart disability.  As records pertaining to these benefits may be relevant to hypertension claim on appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2); see Golz, 590 F.3d at 1321.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from February 2012.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After the development above has been completed, forward the claims file to an examiner in connection with the hypertension claim.  The examiner should review the evidence in the claims file and then: 

(a)  Provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during, or is otherwise related to, his active service.  The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  

(b) If hypertension is not related to service, whether it is at least as likely as not (50 percent or greater probability) that hypertension is caused by the Veteran's service-connected PTSD or CAD.  Please explain why or why not.

(c) If not, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that hypertension was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected PTSD or CAD.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

If the examiner is unable to render the requested opinions without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.


4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


